Per curiam.
This petition for a writ of habeas corpus, and supporting memorandum both signed by the petitioner under date of January 26, 1965, were filed as an original proceeding in this court on January 26, 1965. The petition named the Warden of the State Prison and the State Parole Officer as parties defendant. The petitioner was originally sentenced to State Prison following conviction of murder in the second degree, and was later sentenced for escape. He has been paroled since September 1960, and is now at liberty in the Commonwealth of Massachusetts, under the supervision of Massachusetts parole authorities pursuant to RSA 607:52.
On February 2, 1965 the petitioner, and his counsel in Massachusetts were notified that by special assignment the petition would be in order for oral argument at 10 A.M. on March 2, 1965, and that any brief or memorandum should be filed by February 24, 1965..
By March 2, 1965, no brief or memorandum had been filed on behalf of the petitioner. Neither petitioner nor his counsel appeared for argument on that date. Accordingly the case was taken as submitted. A telephone request on behalf of counsel for the petitioner made on March 2, 1965, seeking a new assignment for argument at a special date not in the regular hearing session was denied. However permission was granted to file a brief or memorandum within a week. None was hied. Under *279date of March 10, 1965 counsel were requested by letter of the clerk to inform the court whether any brief or memorandum would be filed. To this inquiry no reply was received.
On this state of the record, in the absence of brief or oral argument on behalf of the petitioner, the petition is dismissed for lack of prosecution.

Petition dismissed.